department of thé’treasu q126040 washington dc contact person telephone number in reference to paep ra t3 id apr internal_revenue_service uic yo a legend taxpayer a taxpayer b ira u ira v roth_ira w roth_ira x roth_ira y sum c sum d sum e company m company n dear cvg page this is in response to the letter submitted by your authorized representative on your behalf as supplemented by correspondence dated in which you request relief under sec_301_9100-3 of the procedure and administration regulations taxpayer a is married to taxpayer b taxpayer a and b file joint federal_income_tax returns during december taxpayers a and b converted several traditional individual_retirement_arrangements iras to roth iras taxpayer a converted ira v in the amount of sum e to roth_ira y taxpayer b converted ira u in the amount of sum c to roth_ira w additionally taxpayer b transferred sum d from a traditional_ira to roth_ira x ira u and roth_ira w either were or are maintained with company m ira v and roth iras x and y either are or were maintained with company n the conversion of the traditional iras to the roth iras by taxpayers a and b summarized above were accomplished at the suggestion of their broker your authorized representative asserts on your behalf that taxpayers a and b either were misadvised by the agent of their broker or misunderstood his instructions so that they believed that they could convert their traditional iras to roth iras as long as their adjusted_gross_income for the year of conversion did not exceed dollar_figure additionally your authorized representative asserts that taxpayers a and b either were misadvised by the agent of their broker or misunderstood his instructions so that they believed that they had until date to convert their traditional iras to roth iras finally they believed that they had until date to reconvert their roth iras to traditional iras if necessary taxpayers a and b became aware of their inability to convert their traditional tras to roth iras during calendar_year when their federal tax_return was being prepared taxpayers a and b had previously filed for an extension of the filing_date with respect to their federal_income_tax return and as asserted by your authorized representative paid the amount that would have been due on said return if they could have converted their traditional iras to roth iras as of the date of this ruling_request taxpayers a and b have not filed their federal_income_tax return additionally as of the date of this ruling_request taxpayers a and b have not reconverted their roth iras to traditional iras taxpayers a’s and b’s federal adjusted_gross_income for calendar_year exceeded dollar_figure page this request for relief under sec_301_9100-3 of the procedure and administration regulations was made pursuant to the advice of taxpayer a's and taxpayer b’s accountant and was filed shortly after taxpayers a and b discovered that they were ineligible to convert their traditional iras to roth iras because their adjusted_gross_income exceeded permissible limits based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed six months from the date of this ruling letter to recharacterize their roth iras to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief zi page submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested im this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement 1994_24_irb_50 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until oy page date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayers a and b did not timely file their federal_income_tax return and as shown above have not filed said tax_return as of the date of this ruling_request asa result they are ineligible for relief under either announcement or announcement therefore it is necessary to determine if they are eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayers a and b were ineligible to convert their traditional iras to roth iras since their adjusted_gross_income exceeded dollar_figure however until they discovered otherwise while preparing their federal_income_tax return for taxpayers a and b erroneously believed that they were eligible to so convert based on information given them either by their broker or an agent of the broker taxpayers a and b filed this request for sec_301 relief shortly after discovering their ira conversions were improper and shortly after receiving advice from an attorney to do so is not a closed tax_year with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as traditional iras specifically the service has concluded that you have met the requirements of clauses i and v of sec_301_9100-3 of the regulations therefore you are granted an extension of six months from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to'the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it section j of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours vv few yeu frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
